Citation Nr: 1754519	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-03 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a separate compensable rating for vitamin D deficiency, to include the consideration of a rating in excess of 10 percent service-connected urticaria.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a headache disability, to include migraines and tension headaches.

4.  Entitlement to service connection for chronic fatigue syndrome.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for allergic rhinitis.

8.  Entitlement to service connection for fibromyalgia.

9.  Entitlement to a disability rating in excess of 20 percent for gout.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from September 2003 to September 2007, with additional service in the Navy Reserve from September 2007 to June 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Throughout the pendency of the appeal, the Veteran submitted multiple requests for Board hearings before a Veterans Law Judge.  However, in written email correspondence dated October 2017, the Veteran, through his representative, withdrew the hearing requests for all issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In electronic mail correspondence dated October 2017, the Veteran's representative identified updated VA treatment records that should be obtained as the Veteran is treated on a monthly basis.  The most recent VA treatment records associated with the Veteran's file are dated December 2016; therefore, remand is warranted to obtain updated VA treatment records in regard to all issues in appellate status.

Additionally, although there are extensive VA treatment records, complete VA treatment records for the period that the Veteran served in the Navy Reserves have not been associated with the record.  In this regard, other than a few VA treatment records from VAMC in Central California dated October 2007 to November 2007, the record does not contain VA treatment records from September 2007 to June 2011.  Upon remand, the RO should ensure that all VA treatment records have been obtained and associated with the claims file.

Thereafter, complete any other necessary development after review of any additionally received records, to include additional VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records from September 2007 to June 2011.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Obtain updated VA treatment records dated since December 2016.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

3.  Then, complete any other additional necessary develop, to include considering whether additionally received treatment records creates a duty to assist in obtaining additional opinions from VA examiners.

4.  Thereafter, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 


